Exhibit 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change August 10, 2009 3. News Release August 10, 2009 - Vancouver, Canada and Deerfield, Illinois, USA 4. Summary of Material Change Cardiome Pharma Corp. and its co-development partner Astellas Pharma US, Inc. (“Astellas”) announced today that Astellas will undertake a single confirmatory additional Phase 3 clinical trial of KYNAPID™ (vernakalant hydrochloride) Injection for rapid conversion of atrial fibrillation to sinus rhythm. The trial, to be called ACT 5, is expected to begin enrolling patients by the end of 2009, with completion expected in the first half of 2011. 5. Full Description of Material Change
